                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

TRAXCELL TECHNOLOGIES, LLC,                    §
                                               §
                                               §   CIVIL ACTION NO. 2:17-CV-00044-RWS-
               Plaintiff,                      §   RSP
                                               §
v.                                             §
                                               §
NOKIA SOLUTIONS AND NETWORKS                   §
OY, NOKIA FINLAND; AND NOKIA                   §
SOLUTIONS AND NETWORKS US LLC,                 §
NOKIA NETWORKS;                                §
                                               §
               Defendants.                     §

                                           ORDER
       Before the Court are Plaintiff Traxcell Technologies, LLC’s Objections (Docket No. 389)

to the Magistrate Judge’s Report and Recommendation (Docket No. 386. The Magistrate Judge’s

Report recommended that summary judgment of noninfringement be granted on Traxcell’s claims

of infringement against Defendants Nokia Solutions and Networks US LLC and Nokia Solutions

and Networks OY (collectively “Nokia”). Upon review, the Court agrees with the Magistrate

Judge and OVERRULES Plaintiff’s objections.

  I.   APPLICABLE LAW

       Summary judgment should be granted “if the movant shows there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a). By its very terms, this standard provides that the mere existence of some alleged factual

dispute between the parties will not defeat an otherwise properly supported motion for summary

judgment; the requirement is that there be no genuine [dispute] of material fact.” Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The substantive law identifies the material facts.

Id. at 248.

        Determining whether a product or method literally infringes a patent is a two-step process.

ActiveVideo Networks, Inc. v. Verizon Commc’ns, Inc., 694 F.3d 1312, 1319 (Fed. Cir. 2012).

First, the Court must determine the proper construction of the asserted claims, which is a matter

of law. Id. As a second step, the finder of fact must determine whether the asserted claim, as

properly construed, “reads” on the product or method. Id. In other words, “a patentee must supply

sufficient evidence to prove that the accused product or process contains . . . every limitation of

the properly construed claim.” Seal-Flex, Inc. v. Athletic Track and Court Const., 172 F.3d 836,

842 (Fed. Cir. 1999). Summary judgment is therefore appropriate if the defendant demonstrates

that there is no genuine dispute that the accused products do not contain every limitation of a

properly construed claim.

        A party may serve and file objections to a Magistrate Judge’s claim construction order, a

non-dispositive matter, within 14 days after being served a copy. FED. R. CIV. P. 72(a). However,

a party may not assign as error a defect in an order not timely objected to, and a party is not entitled

to de novo review by the District Judge of those unobjected to findings, conclusions and

recommendations. Id.; Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415, 1430 (5th Cir. 1995)

(en banc).

        For dispositive matters, including a motion for summary judgment, a party may serve and

file specific written objections to a Magistrate Judge’s proposed findings and recommendations.

FED. R. CIV. P. 72(b)(2). “The District judge must determine de novo any part of the magistrate

judge’s disposition that has been properly objected to.” FED. R. CIV. P. 72(b)(3).




                                             Page 2 of 5
 II.     ANALYSIS

            a. Objections to Claim Construction

         Plaintiff raises several objections relating to the construction of “first computer” and

“computer.” Docket No. 389 at 5–8. These objections are waived. The Claim Construction Order

was entered on January 7, 2019, and Plaintiff did not object within 14 days. Traxell’s objections

to this report, filed several months later on May 29, 2019, are therefore untimely. Docket No. 389.

The Magistrate Judge similarly denied Traxcell’s later Motion for Leave to File Objections to the

Claim Construction Order as untimely. Docket No. 405. Traxcell’s objections directed to issues

of claim construction are therefore OVERRULED. Traxcell’s remaining objections are addressed

below.

            b. Objections to the report’s findings on the “location” limitation

         Traxcell objects to the report’s conclusion that the accused products do not satisfy the

“location” limitation in each of the claims. Docket No. 389 at 2. The Magistrate Judge’s Claim

Construction Order construed the term “location” to mean “location that is not merely a position

in a grid pattern.” Docket No. 261 at 22. Traxcell specifically argues that the report does not

address Plaintiff’s evidence of how the accused products determine location, erroneously

concludes that the accused products provide location information for cell phones using cells and

bins, and therefore incorrectly concludes that the “location” limitation was not satisfied.

         Traxcell’s alleged evidence of how the accused products determine location relates to the

accused products use of key performance indicators (“KPIs”) to indicate the performance of the

network. Docket No. 319 at 16–18. Contrary to Plaintiff’s assertion, the report discussed KPIs

and found that KPIs are typically contained in 50-meter-by-50-meter bins, which the Plaintiff’s

expert believed to be “grids.” Docket No. 386 at 9 (“[Y]ou have a 50-by-50-meter square area



                                            Page 3 of 5
within a particular cell and that would be a particular grid.”). The report then concluded that

Plaintiff’s arguments regarding the accused products use of KPIs did not create a genuine issue of

material fact because the cells and bins are “merely a position in a grid pattern” and thus do not

satisfy the location limitation.

        Traxcell does not demonstrate how the evidence set out in its summary judgment response

conflicts with this conclusion. In its objections, Traxcell cites to a statement by Nokia’s corporate

representative Murali Ranganathan that “[t]he KPIs are a smaller subset of all the cell-level KPIs”

collected. Docket No. 389 at 3. Traxcell also cites to its expert, Dr. Helgert, who analogized the

accused products’ collection of location information to a fire department needing to know where

to go put out a fire. Docket No. 389 at 3 (“[I]f you call the fire department and you say, ‘Help my

house is on fire,’ that doesn’t do a lot of good. You have to tell the fire department where your

house is. So everything in the way of KPI has to be reference to a location . . . . in other words, an

indication of location related to the KPI.”). The analogy is used to demonstrate that KPIs contain

relational location data, similar to a person’s use of relative geographic descriptors to report the

location of a fire. This evidence does not rebut the evidence that the KPIs provide information for

50-meter-by-50-meter bins at the lowest level of granularity, which Plaintiff’s expert admitted

would be a grid.

        Moreover, Traxcell did not object to the report’s additional basis for summary judgment.

The report found that Traxcell provided no evidence to show that the geolocation system’s KPIs

are tied to the performance information of specific phones rather than a larger geographic area, as

required by the claims. Docket No. 386 at 9–10. Traxcell did not address this basis for summary

judgment in its objections. Because the location limitation is present in all the asserted claims,

summary judgment is appropriate for all asserted claims on this basis alone.



                                             Page 4 of 5
              c. Objection to the report’s findings on the “first computer” and “computer”

                  limitations

           The report further determined that summary judgment was appropriate for all claims, other

than Claim 6 of the ’024 Patent, because the accused products do not possess a single first computer

or a single computer. Docket No. 386 at 11–12. The Magistrate Judge considered and rejected

Plaintiff’s argument that a Graphical User Interface (“GUI”) module constituted a single computer.

Id. Traxcell’s objection argues that the GUI module performs all of the claimed functions, with

specific reference to Claim 6 of the ’024 Patent. As recognized in the report, Claim 6 does not

include a limitation for “computer” or “first computer” and Plaintiff’s objection fails to

demonstrate how the GUI module specifically practices this limitation. Summary judgment is

appropriate for all asserted claims other than Claim 6 of the ’024 Patent on this additional ground.

III.       CONCLUSION
       .
           Having considered the Magistrate Judge’s report and Traxcell’s objections, it is hereby

           ORDERED that Plaintiff’s objections (Docket No. 389) are OVERRULED and the

Magistrate Judge’s Report and Recommendation (Docket No. 386) is ADOPTED as the opinion

of this Court. It is further

           ORDERED that Defendant’s Motion for Summary Judgment of Non-Infringement

(Docket No. 298) is GRANTED.

           It is so ORDERED.

           SIGNED this 11th day of December, 2019.



                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE


                                              Page 5 of 5
